MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                  Dec 30 2019, 10:14 am

court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Isabella H. Bravo                                        Curtis T. Hill, Jr.
Monroe County Public Defender’s                          Attorney General of Indiana
Office
                                                         Katherine A. Cornelius
Bloomington, Indiana                                     Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of K.F. (Minor                             December 30, 2019
Child), a child in need of                               Court of Appeals Case No.
services;                                                19A-JC-1409
K.J. (Mother),                                           Appeal from the Monroe Circuit
                                                         Court
Appellant-Respondent,
                                                         The Honorable Holly M. Harvey,
        v.                                               Judge
                                                         Trial Court Cause No.
Indiana Department of Child                              53C06-1810-JC-806
Services,
Appellee-Petitioner.



Pyle, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JC-1409 | December 30, 2019                    Page 1 of 8
                                       Statement of the Case
[1]   K.J. (“Mother”) appeals the trial court’s dispositional order issued following the

      adjudication of her son, K.F., (“K.F.”), as being a Child in Need of Services

      (“CHINS”). Mother specifically argues that the trial court abused its discretion

      in admitting Court-Appointed Special Advocate Cynthia York’s (“CASA

      York”) dispositional report (CASA York’s report) into evidence at the

      dispositional hearing. She asks this Court to order the redaction of CASA

      York’s report, the testimonial record of the dispositional hearing, and the trial

      court’s dispositional order. According to Mother, the information that she

      seeks to have redacted could potentially lead to the termination of her parental

      rights in a future proceeding. Concluding that this issue is not ripe for review,

      we dismiss the appeal.


[2]   We dismiss.


                                                     Issue
              Whether this appeal should be dismissed because the issue is not
              ripe for review?


                                                     Facts
[3]   The evidence most favorable to the CHINS adjudication reveals that Mother is

      the parent of K.F., who was born in January 2012. In October 2018,

      Department of Child Services (“DCS”) filed a petition alleging that K.F. was a

      CHINS. At the CHINS factfinding hearing, sole witness DCS Family Case

      Manager Lorinda Walker (“FCM Walker”), testified that earlier that month,

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1409 | December 30, 2019   Page 2 of 8
      K.F. had walked to school barefoot at approximately 6:15 p.m. According to

      FCM Walker, Mother had been contacted, and when she had arrived at the

      school, she had grabbed K.F., pulled him into the car, and told him he was

      “going to get a whipping.” (Tr. 32). FCM Walker further testified that K.F.

      had not attended school the following day. In addition, FCM Walker testified

      that two days later, K.F. had disclosed that he had been “whipped.” (Tr. 32).

      According to FCM Walker, K.F. had had bruises on his upper arm and lower

      back. Lastly, FCM Walker testified that Mother had been charged with battery

      on a minor and neglect of a dependent and that K.F. had been placed in foster

      care.


[4]   Following FCM Walker’s testimony, the trial court “[found] that [K.F. was] a

      [CHINS] and that the coercive intervention of the Court [was] required[.]” (Tr.

      36). Thereafter the parties discussed scheduling the dispositional hearing.

      During the discussion, Mother’s counsel agreed to CASA York submitting her

      report at the dispositional hearing.


[5]   At the March 2019 dispositional hearing, FCM Walker testified that she

      recommended that Mother complete a “clinical interview and assessment” and

      meet with a therapist. (Tr. 61). FCM Walker also testified that since the

      hearing earlier that month, DCS had had some new concerns during visitation

      where Mother “acknowledged that she [had gone] too far with punishing

      [K.F.].” (Tr. 64). In addition, there had “also been a few instances of what the

      visit supervisor ha[d] stated as intimidation.” (Tr. 64). Further, there were “a

      few occasions of [K.F.] asking [Mother] to stop when she was tickling him and

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1409 | December 30, 2019   Page 3 of 8
      then her not stopping and then one instance where the visit supervisor believed

      [Mother had] pulled on his hair.” (Tr. 64).


[6]   Also at the hearing, CASA York testified that the sources of information for her

      report were FCM Walker, the visitation supervisor, K.F.’s therapist, the home-

      based case manager, the foster parents, K.F.’s teacher (“K.F.’s teacher”), K.F.’s

      school social worker (“K.F.’s school social worker”), Mother, and K.F. CASA

      York further testified as follows regarding “[w]hat was currently happening

      with [K.F.]”:


              [K.F.] is acting out at school, ah, right now. He, um, had, he
              initially had adjusted very well to foster care. In fact, um, the
              foster mother said she’d never seen a child adjust so fast and they
              had had numerous children. Um, now he’s, he’s acting out a lot
              at school. He seems to be, um, angry[.] He, um, has, does not
              get along well with other children at school[.] He, um, has, ah,
              tortured a cat in their house. Was mean, intentionally to a cat
              that he was previously fond of.


      (Tr. 76, 77). Based on these behaviors, CASA York believed that K.F. required

      ongoing therapy.


[7]   CASA York also testified that K.F. had reported additional incidents of

      physical abuse that had occurred in his mother’s home. Specifically, according

      to CASA York, K.F. had told his foster parents that Mother had hit him with a

      charger cord, a wooden spoon, and a hanger. CASA York further testified that

      when she had asked Mother “what misbehaviors would rise to the level to

      deserve these things,” Mother responded that K.F. had played video games


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1409 | December 30, 2019   Page 4 of 8
      before doing his homework and had not done his chores. (Tr. 77). From

      discussions with Mother, it appeared to CASA York that Mother still believed

      that this method of discipline was appropriate. CASA York also recommended

      that Mother attend therapy and suggested that Mother’s therapist help Mother

      to understand that hitting K.F. with objects was not an appropriate way to

      discipline a child.


[8]   Following CASA York’s testimony, her counsel offered CASA York’s report

      into evidence. Mother objected. Mother’s counsel then asked CASA York

      whether she had had contact with the sources for the report before the fact-

      finding hearing. CASA York responded that she had definitely spoken with

      K.F.’s teacher and school social worker before the fact-finding hearing.

      However, CASA York was not certain whether she had spoken with K.F.’s

      foster parents or therapist before the fact-finding hearing. Mother again

      objected to the admission of CASA York’s report. She specifically argued that

      any information CASA York had learned before the fact-finding hearing that

      had not been disclosed at the fact-finding hearing but had been included in her

      dispositional report was not admissible. Mother specifically explained as

      follows:


              I believe that CASA’s report, um, describes a circumstance
              outside, beyond that described in the, ah, CHINS order. And the
              issue is that there is extensive information that hadn’t, that
              wasn’t vetted, that didn’t go through the evidentiary process, um,
              to be adjudicated and to be, and to be included in the fact-finding
              order. And so, that was available to CASA prior to the fact-
              finding. And so, I understand if there are circumstances that

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1409 | December 30, 2019   Page 5 of 8
               came to light between the fact-finding and the dispositional and,
               um, [K.F.’s] status here, ah, today, um, that CASA testified to
               saying that he has, ah, since being placed with foster care today
               now he’s adjusted. All of those are changed circumstances since
               the fact-finding, but, but the extensive information in the CASA’s
               report contains information that was, facts were available to
               CASA prior, available to CASA and DCS prior to.


       (Tr. 83-84). Mother, who never specified the exact facts that were: (1) available

       to CASA York before the fact-finding hearing; (2) not disclosed at the fact-

       finding hearing; and (3) disclosed in CASA York’s report, sought to exclude

       CASA York’s complete report. The trial court admitted CASA York’s report

       over Mother’s objection.


[9]    In May 2019, the trial court issued a written dispositional order, which ordered

       Mother to complete a psychological evaluation. The order also provided that

       DCS would locate and schedule a therapist for Mother that was consistent with

       Mother’s list of preferred therapists even if the therapist was outside current

       DCS contracts. The trial court also ordered DCS to continue to offer individual

       therapy for K.F. Mother now appeals the dispositional order.


                                                   Decision
[10]   At the outset, we note that Mother is not challenging the adjudication of her

       son as a CHINS. She is also not challenging the services that the trial court

       ordered her to complete. In fact, Mother concedes that the “CASA’s chosen

       procedure in this matter did not result in a different set of ordered services or

       programs, since [the] CASA essentially adopted the recommendations of DCS,


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1409 | December 30, 2019   Page 6 of 8
       and DCS simply relied on the evidence presented at the fact-finding.”

       (Mother’s Br. at 230.


[11]   Mother’s sole challenge is to the inclusion of specific facts in CASA York’s

       report. At the dispositional hearing, Mother argued that the entire report

       should be excluded from evidence. On appeal, however, she seeks only an

       order to redact specific facts that she believes that CASA York had obtained

       before the fact-finding hearing but did not disclose until the dispositional

       hearing. Our review of Mother’s requested redaction includes information that

       K.F.’s foster parents had given to CASA York regarding additional abuse that

       he may have suffered at the hands of Mother. She seeks redaction of this

       information not because she challenges its veracity but because she believes that

       this information could potentially lead to the termination of her parental rights

       in a possible future proceeding. Specifically, Mother argues that although “[t]o

       some, such a remedy may seem trivial, but to a Mother yearning and working

       to reunite with her son, such a remedy could be the difference between family

       unity and termination.” (Mother’s Br. at 26).


[12]   However, a court may not review an issue that is not ripe. Garau Germano, P.C.

       v. Robertson, 133 N.E.3d 161, 167 (Ind. Ct. App. 2019). A claim is not ripe for

       adjudication if it rests upon “‘contingent future events that may not occur as

       anticipated, or indeed may not occur at all.’” Id. at 168 (citing Texas v. United

       States, 523 U.S. 296, 300 (1988)). Here, DCS filing a petition to terminate

       Mother’s parental rights is a contingent future event that may not occur at all.

       Because Mother’s issue is not ripe for review, we dismiss the appeal.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1409 | December 30, 2019   Page 7 of 8
[13]   Dismissed.


       Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1409 | December 30, 2019   Page 8 of 8